Citation Nr: 0823363	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of 
degenerative arthritis, status post left knee replacement and 
medial meniscectomy, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to 
September 1968 and from September 1980 to February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

By history, it is noted that entitlement to service 
connection for residuals of a left medial meniscectomy was 
established in March 1985, and the RO assigned a 
noncompensable disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5259.  In August 2002, the 
veteran requested an increased rating.  In April 2003, the 
zero percent rating was increased to 10 percent under DC 
5259-5010.  The veteran appealed.  In a February 2005 rating 
decision (issued in March 2005), the RO re-characterized the 
veteran's disability as degenerative arthritis, residuals, 
status post knee replacement and left medial meniscectomy and 
changed the diagnostic code under which the veteran's 
disability was evaluated to DC 5259-5055.  The RO also 
granted a temporary total rating of 100 percent from November 
16, 2004, pursuant to 38 C.F.R. § 4.30, as the veteran 
underwent a total left knee replacement in November 2004.  
Effective January 1, 2006, the veteran's disability rating 
was decreased to 30 percent.  

The veteran did not withdraw his appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, the veteran's appeal was 
certified to the Board.  The issues certified to the Board 
were entitlement to a disability rating higher than 10 
percent for service-connected left knee disability, prior to 
November 16, 2004, and a disability rating higher than 30 
percent, after January 1, 2006.  In January 2007, the Board 
denied entitlement to a disability rating higher than 10 
percent prior to November 16, 2004.  However, the Board 
granted entitlement to a separate 10 percent disability 
rating for left knee instability, effective from November 18, 
2003 to November 16, 2004.  The Board remanded the issue of 
entitlement to a disability rating higher than 30 percent 
after January 1, 2006 for additional evidentiary development.  
All requested development has been completed and the pending 
claim is now ready for appellate consideration.  

In April 2005, the veteran testified before a Veterans Law 
Judge (VLJ) who is no longer employed by the Board.  A 
transcript of the hearing is associated with the claims file.  
In May 2008, the Board sent the veteran a letter advising him 
that the law requires that the VLJ who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
The RO requested that the veteran indicate whether he wished 
to have another hearing, and advised the veteran that we 
would proceed with review of his case if he did not respond 
within 30 days from the date of the letter.  To date, no 
response has been received.  As such, no additional action in 
this regard is needed.  


FINDING OF FACT

The veteran's residuals of degenerative arthritis, status 
post left knee replacement and medial meniscectomy, are 
productive of no more than mild painful motion, weakness, and 
occasional swelling.  Ankylosis, limitation of flexion or 
extension, or nonunion of the tibia and fibula is not 
present, nor is any additional functional impairment due to 
flare-ups of pain, incoordination, fatigability, or weakness.


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of degenerative arthritis, status left post knee replacement 
and medial meniscectomy, currently rated at 30 percent, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259-5055 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial agency of original jurisdiction 
(AOJ) decision by way of letters sent to the veteran in 
December 2004 and February 2007.  The letters informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Finally, the Board notes that the February 2007 letter 
informed the veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  

The February 2007 notice letter was not sent to the veteran 
before the initial AOJ decision and the VCAA duty to notify 
has not been completely satisfied with respect to the 
additional requirements for an increased-compensation claim 
as recently delineated by the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores, 22 Vet. 
App. 37 (2008).  Nonetheless, the notice and timing errors 
did not affect the essential fairness of the adjudication 
because the December 2004 and February 2007 letters, together 
with the substantial development of the veteran's claim 
before and after providing notice, rendered the notice and 
timing errors non-prejudicial.  

In this regard, the Board notes that, while the VCAA letters 
did not specifically conform to the requirements provided in 
Vazquez-Flores, supra, the veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.  
Subsequently, Supplemental Statement of the Cases (SSOCs) 
dated in February 2005 and July 2007 notified the veteran of 
the evidence that had been received in support of his claim 
and provided him with yet an additional 60 days to submit 
more evidence.  The SSOCs also discussed the evidence 
included in the record, provided him with the criteria 
necessary for entitlement to a higher disability rating for 
his service-connected knee disability, and provided the 
reasons why his claim was being denied.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice and timing error non-prejudicial.  See 
Vazquez-Flores, supra at 45-46.  

VA has satisfied its duty to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

VA has also satisfied its duty to assist the veteran in the 
development of the claim.  The RO has obtained VA outpatient 
treatment records dated from March 2006 to April 2007, as 
well as private medical records dated from April 2002 to 
December 2004.  The veteran was also afforded VA examinations 
in October 2002, January 2006, and June 2007.  In addition, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

No further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

As noted, the veteran's service-connected residual left knee 
disability is rated 30 percent disabling under DC 5259-5055.  
Under DC 5055, a 100 percent rating is warranted for one year 
following implantation of prosthesis; a 60 percent rating is 
warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity; 
and a 30 percent rating is the minimum rating to be assigned.  
DC 5055 also provides that, where there are intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability is rated by analogy to diagnostic codes 5256, 
5261, or 5262.  

Turning to the merits of this claim, the pertinent evidence 
of record reveals that the veteran's service-connected 
residual left knee disability is manifested by pain, 
occasional swelling, limited range of motion, and 
degenerative arthritis.  See VA examination reports dated 
January 2006 and June 2007.  The evidence also shows the 
veteran's service-connected disability has caused mild 
atrophy in his left lower extremity, limits his ability to 
walk extended distances, and prevents him from participating 
in his old hobbies.  

In evaluating the veteran's claim under DC 5055, the Board 
notes there is competent evidence of painful motion and 
weakness.  At the June 2007 VA examination, the veteran 
reported that he experiences weakness in his left knee, 
especially when climbing stairs, and complained of pain while 
demonstrating extension.  While evidence of painful motion 
and weakness are present, the evidence does not show that 
these symptoms more nearly approximate the level of severity 
required to warrant a 60 percent rating.  

There is no indication that the veteran complained of pain 
while demonstrating range of motion at the January 2006 VA 
examination, and he only complained of pain while 
demonstrating extension at the July 2007 VA examination.  The 
Board notes the evidence shows the veteran has demonstrated 
slightly limited range of motion in his left knee throughout 
the appeal period.  The Board also acknowledges that attempts 
at achieving full range of motion may likely cause pain.  
However, the Board finds probative that the evidence shows 
the veteran is able to flex and extend his knee to nearly 
complete capacity without lodging any complaints of pain.  As 
to any weakness the veteran experiences, there are only 
subjective complaints of weakness without any objective 
evidence thereof.  The Board does not doubt the veteran 
experiences weakness in his left knee; however, the evidence 
does not support a finding that his weakness is severe.  

Therefore, the Board finds the preponderance of the evidence 
is against a finding that the veteran's service-connected 
residual left knee disability is manifested by severe painful 
motion or weakness to warrant a higher, 60 percent rating, 
under DC 5055.  

The Board will proceed to evaluate the veteran's claim under 
all other potentially applicable diagnostic codes, including 
DCs 5256, 5261, and 5262.  

Under DC 5256, ankylosis of the knee warrants a 30 percent 
rating when at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees; a 40 percent 
rating when in flexion between 10 and 20 degrees; a 50 
percent rating when in flexion between 20 degrees and 45 
degrees; and a 60 percent rating when extremely unfavorable, 
in flexion at an angle of 45 degrees or more.  

In evaluating the veteran's claim under DC 5256, the Board 
initially notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Dorland's Illustrated Medical Dictionary 86 
(24th ed. 1994).  In this context, the Board notes that, 
while the veteran has been shown to have limited motion in 
his left knee, he is able to demonstrate a significant degree 
of motion in flexion and extension.  In addition, the 
veteran's left knee has never been shown to be stationary in 
flexion between 10 and 20 degrees, 20 and 45 degrees, or at 
an angle of 45 degrees or more to warrant a rating higher.  
DC 5256 does not assist the veteran in obtaining a disability 
rating higher than 30 percent.  

The Board has also considered the veteran's disability under 
DC 5258.  Under DC 5258, for dislocation of semilunar 
cartilage, a 20 percent evaluation is the maximum schedular 
evaluation allowable.  As the veteran's left knee is 
currently rated 30 percent disabling, a higher rating under 
this code is not available.  38 C.F.R. § 4.71a, DC 5258.  

Under DC 5260, a noncompensable rating is warranted for 
flexion limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.  

Review of the pertinent evidence reveals the veteran has 
never demonstrated limitation of flexion which would warrant 
a higher, or even compensable, disability rating under DC 
5260.  In this regard, the evidence shows the veteran has 
consistently demonstrated flexion to 120 degrees, except for 
in April 2006, when his flexion was limited to 110 degrees.  
See April 2006 VA outpatient treatment record.  As to 
limitation of extension, the evidence shows the veteran's 
extension was limited to 10 degrees at the January 2006 VA 
examination, which warrants a 10 percent rating under DC 
5261.  However, the Board notes that limitation of extension 
which warrants a disability rating higher than 10 percent is 
not shown by the preponderance of the evidence.  Therefore, 
DCs 5260 and 5261 do not assist the veteran in obtaining a 
disability rating higher than 30 percent.  

The Board has considered the veteran's disability under DC 
5262; however, the preponderance of the evidence does not 
reflect that his left knee disability is manifested by 
nonunion of the tibia and fibula, with loose motion and 
requiring a brace, to warrant a 40 percent rating.  
Therefore, DC 5262 is not for application.  

The Board has considered whether the veteran could be 
assigned a separate rating based on the surgical scars on his 
left knee.  However, the evidence does not contain any 
evidence of symptomatology or complaints regarding the scars.  
Therefore, the preponderance of the evidence is against a 
finding that a separate compensable evaluation is warranted.  
See 38 C.F.R. § 4.118, DC 7803 to 7805 (2002 & 2007); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (2005).  

The Board has also considered the veteran's left knee 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2007) and the 
decision in DeLuca, supra, to determine whether he has any 
additional limitation of motion due to pain, swelling, 
weakness, or excess fatigability.  Review of the evidence 
shows the veteran has consistently complained of pain in his 
left knee and has demonstrated painful motion.  The veteran 
has also reported that he experiences flare-ups of pain that 
occur with walking and increased activity.  See VA 
examination reports dated in January 2006 and June 2007.  The 
Board notes the veteran did not complain of pain or 
demonstrate any additional functional limitation while 
demonstrating range of motion and repetitive motion, 
respectively, at the January 2006 VA examination.  However, 
the June 2007 VA examination report reflects that he 
complained of pain while demonstrating normal extension and 
also had limited flexion because of mild pain after 
repetitive use.  As to any additional functional limitation, 
the examiner who conducted the June 2007 VA examination 
opined that the veteran may lose an additional five to 10 
degrees of range of motion during the day.  Although the June 
2007 VA examiner estimated an additional five to 10 degree 
loss in functional impairment, the Board finds that any 
additional functional limitation is contemplated in the 30 
percent rating currently assigned under DC 5055, as that 
rating encompasses all of the residual symptoms the veteran 
experiences due to his service-connected left knee 
disability, including pain, swelling, limitation of motion, 
and painful motion.  Additional limitation of motion or 
functional impairment as to warrant higher ratings is not 
shown.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
left knee disability.  See Hart, supra.  Upon reviewing the 
longitudinal record, throughout the entire pendency of this 
appeal, the veteran's level of impairment has remained 
uniform; thus, since January 1, 2006, staged ratings are not 
appropriate.  

For the reasons and bases set forth above, the preponderance 
of the evidence is against the grant of a disability rating 
higher than 30 percent for residuals of degenerative 
arthritis, status post knee replacement, left medial 
meniscectomy.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  





ORDER

Entitlement to an increased rating for residuals of 
degenerative arthritis, status post knee replacement, left 
medial meniscectomy, currently rated as 30 percent disabling, 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


